DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on January 15, 2020 has been received and the references listed thereon have been considered.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0048, line 7, the recitation “and loss of the motor” is unclear as to what is being described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 6-7, the recitation “being adapted to elastically deform upon contacting a rear surface of the target …” is vague and indefinite as to what is being set forth since the structure of the first elastic portion (specifically, the elasticity thereof) is being positively defined in terms of the workpiece which is not part of the claimed invention; similarly, in lines 9-10, the recitation “being adapted to elastically deform upon contacting a front surface of the target …” is vague and indefinite as to what is being set forth since the structure of the second elastic portion (specifically, the elasticity thereof) is being positively defined in terms of the workpiece which is not part of the claimed invention.

Claim Rejections - 35 USC § 112(d)/4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 is directed to the workpiece and does not further limit the subject matter of the claim from which it depends, the subject matter being rotary dies.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hampshire, pn 3,118,336.
Hampshire discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
an anvil roller (e.g., 3) configured to rotate while supporting the target;
a die cutter (e.g., 2) including a projecting edge (e.g., at 22) for cutting the target, the die cutter being configured to rotate;
a first elastic portion (e.g., 22) arranged on an outer peripheral surface of the anvil roller, the first elastic portion being adapted to elastically deform upon contacting a rear surface of the target when the target is cut; and
a second elastic portion (e.g., 21) arranged on an outer peripheral surface of the die cutter, the second elastic portion being adapted to elastically deform upon contacting a front surface of the target when the target is cut,

a hardness of the first elastic portion is higher than that of the second elastic portion (e.g., as evidenced by the structure taught to one having ordinary skill in the art by Fig. 4, wherein the softer second elastic portion is deformed to a much greater extent than the first elastic portion; and as described in col. 2, lines 24-34);
[claim 2] wherein a shortest distance between the die cutter and the anvil roller is longer than a height of the projecting edge (e.g., as taught to one having ordinary skill in the art by Fig. 4) and is shorter than a sum of the height of the projecting edge and a thickness of the first elastic portion before its elastic deformation (e.g., as taught to one having ordinary skill in the art by Fig. 4);
[claim 3] wherein a thickness of the second elastic portion before its elastic deformation is greater than the height of the projecting edge (e.g., as taught to one having ordinary skill in the art by Fig. 4);
[claim 7] wherein the target is a thin strip of an amorphous material (this recitation is directed to the workpiece which is not part of the claimed invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hampshire, pn 3,118,336 in view of Official notice as evidenced by Schickling, pn 5,533,431.
Hampshire substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 4] wherein:
the first elastic portion contains a non-foam synthetic resin material (e.g., see col. 2, lines 24-28), and
the second elastic portion contains a foam synthetic resin material;
[claim 6] wherein a durometer hardness of the first elastic portion is greater than or equal to 90 A.
Regarding claim 4, Hampshire lacks the second elastic portion containing foam as follows:
[from claim 4] the second elastic portion contains a foam synthetic resin material; and
However, the Examiner takes Official notice that it is old and well known in the art to provide a foam material as the softer material on the cutter wheel used to recede As evidence in support of the taking of Official notice, Schickling discloses one example of the use of such foam material on a cutting die, specifically a foam rubber material functioning as a stripper to prevent the workpiece from sticking to the cutting blade. Therefore, it would have been obvious to one having ordinary skill in the art to provide as the outer layer of the cutting die of Hampshire a material that includes foam such as foam rubber as a well known alternative material used to function as a stripper on a cutting die roller.
	Regarding claim 6, Hampshire discloses that the durometer hardness of the first elastic portion “may typically be in the range from 60-80,” and thus lacks the durometer being 90 A or greater. However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to provide a higher hardness of the first elastic portion to solve issues such as undesirable wear and/or damage occurring to the elastic material, or to provide a firmer cutting surface on which to cut a desired workpiece. Therefore, it would have been obvious to one having ordinary skill in the art to provide the first elastic portion in such a hardness range as a well known adjustment to solve various known problems in the anvil surfaces of such cutting devices.



Allowable Subject Matter
Claims 5, 8 and 9 appear that they would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
February 13, 2021